___________

                            No. 95-2850
                            ___________

United States of America,         *
                                  *
          Appellee,               *
                                  *
     v.                           *   Appeal from the United States
                                  *   District Court for the
Jeffrey Terrell Thomas, also      *   Western District of Missouri.
known as Donald J. Walker, also   *
known as Xavier Jackson, also     *   [UNPUBLISHED]
known as Charles Leeper,          *
                                  *
          Appellant.              *


                            ___________

                  Submitted:   December 29, 1995

                       Filed: January 4, 1996
                            ___________

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
                           ___________


PER CURIAM.

     Jeffrey Terrell Thomas, an African-American, appeals the 120-
month sentence imposed by the district court1 after he pleaded
guilty to conspiring to distribute cocaine base (crack), in
violation of 21 U.S.C. §§ 841(a)(1) and 846. We affirm.


     We reject Thomas's argument that 21 U.S.C. § 841(b) is
ambiguous and irrational, and has a discriminatory impact on
African-Americans. See United States v. Jackson, 67 F.3d 1359,
1367 (8th Cir. 1995). Thomas urges us to reconsider our decisions
in United States v. Clary, 34 F.3d 709 (8th Cir. 1994), cert.


     1
      The Honorable Howard F. Sachs, United States District Judge
for the Western District of Missouri.
denied, 115 S. Ct. 1172 (1995), and United States v. Buckner, 894
F.2d 975 (8th Cir. 1990), but only the court en banc can overturn
the decision of another panel of the court, United States v.
Polanco, 53 F.3d 893, 896 (8th Cir. 1995), pet. for cert. filed,
No. 95-5022 (U.S. June 29, 1995). We have consistently rejected
the claim that any disparate impact occasioned by the distinction
between the penalties for crack and powder cocaine violates the
Equal Protection Clause, see, e.g., United States v. Delaney, 52
F.3d 182, 189 (8th Cir.), cert. denied, 116 S. Ct. 209 (1995); and
we recently refused to reconsider Clary, United States v. Thompson,
51 F.3d 122, 127 (8th Cir. 1995).


     We also conclude Thomas's Eighth Amendment argument--that the
"vastly disproportionate penalty" for crack "offends constitutional
principles of proportionality"--is foreclosed by our decisions in
Thompson, 51 F.3d at 127; United States v. Wesley, 990 F.2d 360,
367 (8th Cir. 1993); and United States v. Winfrey, 900 F.2d 1225,
1227 (8th Cir. 1990).


     Accordingly, the judgment of the district court is affirmed.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-